Determination unanimously confirmed and petition dismissed. Memorandum: We reject the contention of petitioner that the determination denying his participation in a temporary release program should be annulled. That determination did not violate any statutory requirement or constitutional right of petitioner and was not irrational (see, Matter of Walker v LeFevre, 193 AD2d 982, 983). (Article 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Corning, J.) Present—Balio, J. P., Fallon, Callahan, Davis and Boehm, JJ.